 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDThus it appears that,in those classificationswhich werein existenceat the time of the hearing, the Employer had a substantial and repre-sentative segment of the working force it contemplated within theensuing 6-month period.3 In those classifications which it contem-plated establishing the Employer's own testimony indicates that hiringwill take place within the current month.On this record there is noreason to suppose that all classifications will not be represented whenthe election directed herein takes place, in sufficient quantity to berepresentative of the working force actually contemplated for thenext 6 months. In these circumstances we shall not dismiss the peti-tion, as the Employer requests, but shall direct an immediate electionin accord with our usual policy.'We find that the following employees of the Employer constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act: All production and mainte-nance employees of the Employer atits operationslocated at 2718Pershing Avenue, Memphis,Tennessee,excluding office and clericalemployees, professional employees, technical employees,watchmen,guards, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication in thisvolume.]2The complement anticipated with some degree of certainty for June 1952 appears to beapproximately 112; real estatemaintenance 3; piano assembly and cabinet 75; soundingboards 2; hammers 22-S4, action and keys 10. Thirty-five production and maintenanceemployees were employed at the time of the hearing.The record indicates that Februaryhirings wouldbringthis 35 to at least 554Bell Aircraft Corporation,96 NLRB 1211, ILPScheierCorporation,HyposprayDivision,95 NLRB 1426.PETCO CORPORATION-NEW ORLEANS DIVISION 1andOILWORKERSINTERNATIONAL UNION, CIO, PETITIONER.Case No. 15-RC-515.February 18,1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before J. M. Mitchell, hearing officer.The hearing officer's rulings made at the hearing are free from prej-udicial error and are hereby affirmed .2Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.1The name of the Employerappears as amendedat thehearing.2 Independent Oil Workers Union of Jefferson was permittedto intervene in this proceed=ing upon a proper showing of interest.98 NLRB No. 28. PETCO CORPORATION1512.The labor organizations involved claim to represent certain em-ployees of the Employer.3.At the hearing, the Employer made several motions to dismiss,all of which were referred to the Board by the hearing officer.Thebasis of these motions to dismiss is that a legally valid petition doesnot exist in this case because : (1) The petition was withdrawn with theapproval of the Regional Director and therefore the case is closed;,and (2) the petition is defective in that certain spaces were left blank.The petition was originally filed on April 20, 1951. In a letterdated June 1, 1951, the Petitioner requested that its petition be with-drawn.As the Board Rules and Regulations provide that " . . .Whenever the Regional Director . . . approves the withdrawalof any petition, the case shall be closed,"' it is clear that a with-drawal can only be effected with the Regional Director's consent.Therefore, whether or not such consent was officially given in the,present instance must determine the issue before us.We believe that,the Regional Director never officially approved the withdrawal ofthis petition and that as it was never effectively withdrawn, it con-tinned valid.In reaching this conclusion, we are persuaded by certain facts : ftis true that the Regional Director indicated approval of the with-drawal at the time of the receipt of the request, by writing "approved"at the bottom of his own file copy of the letter.However, the orderissued and served by the Regional Director provided only for thewithdrawal of the notice of hearing on the petition, as distinguishedfrom withdrawal of the petition itself.4Only the limited hearingwithdrawal order was served on the parties, and it was only uponthat order that they were entitled to rely.Because no notice of theapproval of the withdrawal petition was given to the parties, in ouropinion the Regional Director failed to take all the steps requiredfor official approval of the request for withdrawal.Accordingly,we conclude that the Regional Director, whether he intended to or not,never actually approved the withdrawal of this petition.Because of our finding above that this petition was never legallywithdrawn, and is therefore still in existence for the purpose of this.proceeding, we find without merit the Employer's contention that alegally valid petition does not exist in this case .58Section 102.52, Series 6, Rules and Regulations of the NLItRThe actual terms of the order issued by the Regional Director are as follows :Order Withdrawing' and Revoking Notice of Representation HearingNotice of Representation Hearing having issued on the 31st day of May 1951, setting:the date of the hearing as June 7, 1951 ; and Petitioner having filed request for with.drawal of Petition,IT Is HEREBY ORDERED that the Notice of Representation Hearing be,and is, with-drawn and revokedDated at New Orleans, Louisiana, on this 5th day of June 1951.Thus, the question of the Regional Director's authority to reinstate a withdrawn petitionis immaterial,and need not be here resolved. 152DECISIONSOF NATIONALLABOR RELATIONS BOARD-The Employer further contends that the petition is invalid becauseblanks were left in the spaces provided in the petition form for in-,dicating the number of employees supporting the petition and for'showing that a request for recognition was made to the Employer.These technical defects, which were remedied at the hearing and whichcertainly did not prejudice the Employer, are no basis for any validobjectionsAccordingly, the motions to dismiss are hereby denied.We find that a question affecting commerce exists concerning therepresentation of the employees of the Employer, within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.In accordance with the agreement of the parties, we find thatall production and maintenance employees at the Employer's Marrero,Louisiana, plant, including operating employees, laboratory men, officeand clerical employees, but excluding all guards, professional em-ployees, sales managers, and supervisors as defined in the Act, con-stitute a unit appropriate for the purpose of collective bargainingwithin the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.] .MEMBERMURDOCH, dissenting:I would grant the Employer's motion to dismiss the petition in thiscase.The Regional Director here approved the Petitioner's requestof June 1, 1951, to withdraw its petition.The Board's Rules andRegulations 7 explicitly provide that whenevera RegionalDirectorapproves a withdrawal request "the case shall be closed."Accord-ingly, the Regional Director acted entirely without authority in rein-stating the petition.The majority argue that the Regional Directordid not intend to and did not "officially" approve the withdrawal of thepetition despite his notation "approved" on the withdrawal request,because, they say no "official record" was made of this approval and theorder he sent the parties said only that the notice of hearing wasrevoked.I find nothing in the Board's Rules which specifies whatform the Regional Director's "approval" of a withdrawal requestshall take; I fail to understand why his notation "approved" on thewithdrawal request is not an "official record." I would deem hisomission to include a specific statement that the petition had beenwithdrawn in his order revoking the notice of hearing merely anoversight and not operative to extinguish his approval already notedon the withdrawal request. I believe we should interpret a RegionalDirector's actions in the light of an assumption that he intends tocomply with the clear mandateof our Rules.I find it paradoxical9 SeeTheWhiteMotor Company,86 NLRB 380;Marrtn County Employers Council, 87NLRB 296;C & M Lumber Co., Inc.,83 NLRB 1258.7Sec. 102.52, Series 6. WEST STEEL,CASTING COMPANY153that the majority apparently are not only proceeding on the contraryassumption but go even further and hold that because in their view,the Regional Director disobeyed the clear mandate of our Rules, he ispermitted to exercise an authority to reinstate a petition which hewould not have possessed had he abided by our Rules.WEST STEEL CASTING COMPANYandINTERNATIONAL UNION, UNITEDAUTOMOBILE,AIRCRAFT AND AGRICULTURAL IMPLEMENTWORKERS OFAMERICA,CIO,PETITIONER.Case No. 8-RC 1439.February1971952Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Charles A. Fleming, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Murdock and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent employees ofthe Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act, for the following reasons:The Petitioner seeks a unit of production and maintenance employeesat the Employer's steel castings and wheel manufacturing plantat Cleveland, Ohio.International Molders & Foundry Workers Unionof North America, Local 244, the Intervenor herein, contends thatits current contract with the Employer operates as a bar to the instantpetition.The Petitioner, in reply, alleges that the contract is nota bar (1) because of an illegal union-security clause in the contractand (2) because of a schism within the Intervenor's local organization.The Employer takes no position with respect to the contract bar issue.The Union-Security ClauseOn June 9, 1951, the Employer and the Intervenor entered into acontract effective for a period of 1 year and containing a provision'We find, contrary to the contention of the Petitioner, and in view of the facts setforth below,that the Intervenor herein is a currently existing and functioning labororganization,within the meaning of the Act.Twentieth Century-Fox Film Corporation,96 NLRB 1052.98 NLRB No. 32.